
	
		I
		111th CONGRESS
		1st Session
		H. R. 2038
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Hodes (for
			 himself, Ms. Giffords, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit an authorized committee of a candidate who is a Member of Congress
		  from accepting contributions from any entity for which the candidate sought a
		  Congressional earmark.
	
	
		1.Short TitleThis Act may be cited as the
			 Clean Law for Earmark Accountability
			 Reform Act or the CLEAR Act.
		2.Prohibiting
			 Candidates from Accepting Contributions From Entities for Which Candidates Seek
			 Congressional Earmarks
			(a)Prohibiting
			 Acceptance of ContributionsSection 315 of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 441a) is amended by adding at the end the
			 following new subsection:
				
					(k)Prohibiting
				Acceptance of Contributions From Entities for Which Candidates Seek
				Congressional Earmarks
						(1)In
				generalAn authorized
				committee of a candidate for election for Federal office who is a Member of
				Congress (including a Delegate or Resident Commissioner to the Congress) may
				not accept any contribution—
							(A)from any entity
				for which the Member sought a Congressional earmark during the election cycle,
				or from any senior executive of such an entity or any person who is registered
				as a lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.)
				for whom the entity was a client for purposes of such Act; or
							(B)if the Member
				sought a Congressional earmark for a corporation during the election cycle,
				from a separate segregated fund established and administered by the corporation
				or labor organization under section 316(b)(2)(C).
							(2)Congressional
				earmark definedIn this subsection, the term Congressional
				earmark means a provision or report language which—
							(A)is included in a
				bill or joint resolution, a committee report to accompany a bill or joint
				resolution, or a conference report to accompany a bill or joint resolution
				(including a joint explanatory statement prepared by the managers of the
				conference) primarily at the request of a Member of Congress; and
							(B)provides,
				authorizes, or recommends a specific amount of discretionary budget authority,
				credit authority, or other spending authority for a contract, loan, loan
				guarantee, grant, loan authority, or other expenditure with or to an entity,
				other than through a statutory or administrative formula-driven or competitive
				award process.
							(3)Election cycle
				definedIn this subsection, the term election cycle
				has the meaning given such term in section 301(25), without regard to the
				second sentence of such section.
						(4)Senior executive
				definedIn this subsection, the term senior
				executive means, with respect to an entity, the President, Chief
				Executive Officer, Chief Operating Officer, or Chief Financial Officer of the
				entity.
						.
			(b)Effective
			 DateThe amendments made by subsection (a) shall apply with
			 respect to contributions made on or after the date of the enactment of this
			 Act.
			
